PER CURIAM.
In his motion for post-conviction relief pursuant to Florida Rule of Criminal Procedure 3.850, appellant alleged ineffective assistance of counsel in that, among other things, counsel failed to inform him of his right to produce exculpatory evidence at trial. The court ruled that the record conclusively refuted this claim in that, at the plea hearing, appellant had stated that his attorney had explained his rights to him, as reflected in the written plea agreement, and that he understood them. The court attached the plea hearing transcript, but did not attach a copy of the written plea agreement which allegedly reflects the rights explained by counsel. For this reason, the record presented to this court does not conclusively refute this particular claim of ineffective assistance. Therefore, we reverse and remand for attachment of the written plea agreement, or if it is not available, for further consistent proceedings. As to the other claims of ineffective assistance, we affirm.
JOANOS, KAHN and DAVIS, JJ., concur.